DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 4/29/2022 has been fully considered. Claims 11-18 are withdrawn and claims 1-18 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 4/29/2022 is acknowledged.

Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being Jo et al (WO 2018/038569). A machine translation is being used for the English translation of Jo et al (WO 2018/038569).

Regarding claim 1, Jo discloses a ceramic body formed of a multilayer sheet (Fig. 8 #210; paragraph [0097]), wherein the multilayer sheet comprises any one of two sheets #111 and #112 having a white color (Fig. 8 #111, #112; paragraph [0115]), a third sheet #113 between the first sheet #111 and the second sheet #112 having a color different from that of the first sheet #111 and the second sheet #112 (Fig. 8 #113; paragraph [0115]) and wherein the pigment contained in the ceramic body is an opaque color other than a white color such as gold, black, gray, silver, blue, pink, brown, green, yellow or red (paragraph [0111]).
The ceramic body reads on the claimed ceramic shell. The multilayer sheet comprising any one of two sheets #111 and #112 having a white color and a third sheet #113 between the first sheet #111 and the second sheet #112 having a color different from that of the first sheet #111 and the second sheet #112 reads on the claimed multi-layer ceramic blank sheet including a plurality of alternately overlapped blank sheets having at least one white ceramic blank sheet overlapped with at least one color ceramic blank sheet. The first sheet #111 and the second sheet #113 having a white color reads on the claimed two of the plurality of alternately overlapped ceramic blank sheets on an outermost side of the multi-layer ceramic blank sheet as both the first sheet #111 and the second sheet #113 make up the outermost sheets of the ceramic body and have a white color.

Regarding claim 10, Jo discloses a cover for a fingerprint recognition sensor cover (Fig. 4 #300; paragraph [0092]) comprising an anti-fingerprint layer (Fig. 4 #130; paragraph [0090]), a ceramic body formed of a multilayer sheet (Fig. 8 #210; paragraph [0097]), wherein the multilayer sheet comprises any one of two sheets #111 and #112 having a white color (Fig. 8 #111, #112; paragraph [0115]), a third sheet #113 between the first sheet #111 and the second sheet #112 having a color different from that of the first sheet #111 and the second sheet #112 (Fig. 8 #113; paragraph [0115]) and wherein the pigment contained in the ceramic body is an opaque color other than a white color such as gold, black, gray, silver, blue, pink, brown, green, yellow or red (paragraph [0111]).
The cover reads on the claimed mobile terminal. The ceramic body reads on the claimed ceramic shell. The multilayer sheet comprising any one of two sheets #111 and #112 having a white color and a third sheet #113 between the first sheet #111 and the second sheet #112 having a color different from that of the first sheet #111 and the second sheet #112 reads on the claimed multi-layer ceramic blank sheet including a plurality of alternately overlapped blank sheets having at least one white ceramic blank sheet overlapped with at least one color ceramic blank sheet. The first sheet #111 and the second sheet #113 having a white color reads on the claimed two of the plurality of alternately overlapped ceramic blank sheets on an outermost side of the multi-layer ceramic blank sheet being white ceramic blanks sheets as both first sheet #111 and the second sheet #113 make up the outermost sheets of the ceramic body and have a white color.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al (WO 2018/038569). A machine translation is being used for the English translation of Jo et al (WO 2018/038569).

Regarding claim 2, Jo discloses the ceramic body being formed by sintering after applying ceramic slurry to a predetermined thickness through a tape casting method to form a green sheet (paragraph [0094]).
The applying of ceramic slurry to a predetermined thickness through a tape casting method to form a green sheet reads on the claimed ceramic blank sheet having at least one membrane band as the tape casting method uses tapes or membranes to apply layers of ceramic to form the final green sheet.
Jo does not appear to disclose the ceramic body comprising the first sheet #111 and the second sheet #112 both having a white color each having a thickness ranging from 0.3 to 0.5 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the thickness of each of the first sheet #111 and the second sheet #112 to be in the range of 0.3 to 0.5 mm absent unexpected results, since such a modification would have involved a mere change in the size of the component. A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TECH Systems, Inc., 725F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 225 USPQ 232 (1984).

Regarding claim 3, Jo discloses the ceramic body being formed by sintering after applying ceramic slurry to a predetermined thickness through a tape casting method to form a green sheet (paragraph [0094]).
The applying of ceramic slurry to a predetermined thickness through a tape casting method to form a green sheet reads on the claimed ceramic blank sheet having at least one membrane band as the tape casting method uses tapes or membranes to apply layers of ceramic to form the final green sheet.
Jo does not appear to disclose the ceramic body comprising the first sheet #111 and the second sheet #112 both having a white color each having the same thickness.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the thickness of the first sheet #111 to be the same as the thickness of the second sheet #112 absent unexpected results, since such a modification would have involved a mere change in the size of the component. A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TECH Systems, Inc., 725F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 225 USPQ 232 (1984).

Regarding claim 4, Jo discloses the ceramic body being formed by sintering after applying ceramic slurry to a predetermined thickness through a tape casting method to form a green sheet (paragraph [0094]).
The applying of ceramic slurry to a predetermined thickness through a tape casting method to form a green sheet reads on the claimed ceramic blank sheet having at least one membrane band as the tape casting method uses tapes or membranes to apply layers of ceramic to form the final green sheet.
Jo does not appear to disclose the ceramic body comprising the first sheet #111 or the second sheet #112 having at least one white membrane band having a thickness ranging from 1 to 500 µm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the thickness of the first sheet #111 or the second sheet #112 having at least one white membrane band to a thickness ranging from 1 to 500 µm absent unexpected results, since such a modification would have involved a mere change in the size of the component. A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TECH Systems, Inc., 725F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 225 USPQ 232 (1984).

Regarding claim 5, Jo discloses the ceramic body being formed by sintering after applying ceramic slurry to a predetermined thickness through a tape casting method to form a green sheet (paragraph [0094]).
The applying of ceramic slurry to a predetermined thickness through a tape casting method to form a green sheet reads on the claimed ceramic blank sheet having at least one membrane band as the tape casting method uses tapes or membranes to apply layers of ceramic to form the final green sheet.
Jo does not appear to disclose the ceramic body comprising the first sheet #111 or the second sheet #112 having at least one white membrane band having a thickness ranging from 1 to 500 µm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the thickness of the first sheet #111 or the second sheet #112 having at least one white membrane band to a thickness ranging from 1 to 500 µm absent unexpected results, since such a modification would have involved a mere change in the size of the component. A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TECH Systems, Inc., 725F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 225 USPQ 232 (1984).

Regarding claim 6, Jo discloses the ceramic body being formed by sintering after applying ceramic slurry to a predetermined thickness through a tape casting method to form a green sheet (paragraph [0094]).
The applying of ceramic slurry to a predetermined thickness through a tape casting method to form a green sheet reads on the claimed ceramic blank sheet having at least one membrane band as the tape casting method uses tapes or membranes to apply layers of ceramic to form the final green sheet.
Jo does not appear to disclose the ceramic body comprising the first sheet #111 or the second sheet #112 having at least one white membrane band having a thickness ranging from 1 to 500 µm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the thickness of the first sheet #111 or the second sheet #112 having at least one white membrane band to a thickness ranging from 1 to 500 µm absent unexpected results, since such a modification would have involved a mere change in the size of the component. A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TECH Systems, Inc., 725F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 225 USPQ 232 (1984).

Regarding claim 7, Jo discloses the ceramic body being formed by sintering after applying ceramic slurry to a predetermined thickness through a tape casting method to form a green sheet (paragraph [0094]).
The applying of ceramic slurry to a predetermined thickness through a tape casting method to form a green sheet reads on the claimed ceramic blank sheet having at least one membrane band as the tape casting method uses tapes or membranes to apply layers of ceramic to form the final green sheet.
Jo does not appear to disclose the ceramic body comprising the multi-layer sheet of a colored ceramic sheet and a white colored ceramic sheet between two colored ceramic sheets having a thickness ranging from 0.001 to 0.3 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the thickness of the colored ceramic sheet and a white colored ceramic sheet between two colored ceramic sheets to be a thickness ranging from 0.001 to 0.3 mm absent unexpected results, since such a modification would have involved a mere change in the size of the component. A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TECH Systems, Inc., 725F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 225 USPQ 232 (1984).

Regarding claim 8, Jo discloses the ceramic body being formed by sintering after applying ceramic slurry to a predetermined thickness through a tape casting method to form a green sheet (paragraph [0094]).
The applying of ceramic slurry to a predetermined thickness through a tape casting method to form a green sheet reads on the claimed ceramic blank sheet having at least one membrane band as the tape casting method uses tapes or membranes to apply layers of ceramic to form the final green sheet.
Jo does not appear to disclose the ceramic body comprising the third sheet having a color other than white including at least one color membrane having a thickness ranging from 1 to 500 µm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the thickness of the third sheet including at least one color membrane to be ranging from 1 to 500 µm absent unexpected results, since such a modification would have involved a mere change in the size of the component. A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TECH Systems, Inc., 725F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 225 USPQ 232 (1984).

Regarding claim 9, Jo discloses the ceramic body being formed by sintering after applying ceramic slurry to a predetermined thickness through a tape casting method to form a green sheet (paragraph [0094]).
The applying of ceramic slurry to a predetermined thickness through a tape casting method to form a green sheet reads on the claimed ceramic blank sheet having at least one membrane band as the tape casting method uses tapes or membranes to apply layers of ceramic to form the final green sheet.
Jo does not appear to disclose the ceramic body comprising the third sheet having a color other than white including at least one color membrane having a thickness ranging from 1 to 500 µm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the thickness of the third sheet including at least one color membrane to be ranging from 1 to 500 µm absent unexpected results, since such a modification would have involved a mere change in the size of the component. A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TECH Systems, Inc., 725F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 225 USPQ 232 (1984).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785